Case 5:18-cv-00858-G Document 770-3 Filed 03/26/21 Page 1 of 3




                        EXHIBIT 3
         Case 5:18-cv-00858-G Document 770-3 Filed 03/26/21 Page 2 of 3




                                          March 26, 2021



To the Honorable Commissioners:
       Plaintiff Midship Pipeline Company, LLC (“Midship”) provides this brief response to the
March 24, 2021 email to the Commissioners from Carolyn Elefant, counsel for Defendants Sandy
Creek Farms, Inc. and Central Land Consulting, LLC, and reserves the right to file additional
responses to any record filings by the Defendants related to same.

         Ms. Elefant submitted to the Commission the FERC Order on Environmental Compliance
dated March 18, 2021, which mandates Midship to continue restoration activities on a number of
tracts (“the Order”). See 174 FERC ¶ 61,220. The Order requires Midship to take various actions
to ensure compliance with the Commission’s Certificate Order. Id. at p. 6. The Order further
gives Midship ten days to provide a plan and sixty days to conduct these activities, with the
possibility of extending those deadlines under certain circumstances. Id. at ¶ 10. While these
restoration activities are ongoing, and as a result of them, the situation will necessarily be fluid
and subject to change on each tract. Consequently, as Midship emphasized in its briefs, any
construction-related claims and damages that are alleged to have occurred after the date of take
and that are alleged to be non-compliant with the FERC Certificate requirements, are post-date of
take claims that are not included in the determination of just compensation as the Court’s
instructions make clear, and at this point in time are purely speculative. Notably, the Order
primarily concerns issues related to alleged contour issues, debris, and ponding on the Midship
easements, all post-date of take construction issues.

        The Order does not deal with the restoration of crop productivity, over which FERC has
oversight. Id. at ¶ 8. As Midship pointed out, FERC authorization documents provide for periods
of two and three years for the completion for Midship’s obligation to achieve certain crop
restoration parameters. See e.g., Dkt. 625-5 at pp. 62, 71; 625-6 at p. 22. As a result, claimed
damages for post-date of taking crop-related issues will also remain speculative. Just
compensation cannot be awarded for damages occurring after the date of take in a federal
condemnation action, let alone speculative damages. See Olson v. U.S., 292 U.S. 246, 262-63
(1934); U.S. v. 494.10 Acres of Land, 592 F.2d 1130, 1132 (10th Cir. 1979).

        Aside from the speculative nature of such claims and the fact that post-date of take claims
are improper in a federal condemnation action, as a practical matter, it would be unreasonable to
expect that competent evidence of post-date of taking alleged new conditions on the properties
could be gathered in the time frame that Ms. Elefant alludes to, and, if considered, would
substantially delay all just compensation hearings. That is far afield from Ms. Elefant’s claimed
interest in judicial economy.


        1135 Heights Boulevard, Houston Texas 77008   Phone 713.802.9117 Facsimile 713.802.9114
           Case 5:18-cv-00858-G Document 770-3 Filed 03/26/21 Page 3 of 3




        Ms. Elefant also suggests that the decision in State v. Trade Winds Motor Hotel E., Inc.,
2021 OK. Civ. App. ¶ 6 (Okla. Civ. App. 2020), is relevant authority. It is not. The decision in
Trade Winds was governed by state procedure, pursuant to which the court allowed the joinder of
contractors, along with counterclaims for negligence, trespass, and nuisance. Id. at ¶ 8. As
Defendants concede in their response to Midship’s Motion in Limine, Federal Rule of Civil
Procedure 71.1 does not permit such joinder or counterclaims. Further, in Trade Winds (and
Graham, for that matter), the construction and restoration were complete. Id. at ¶ 34 and ¶ 25
(citing State v. Adams, 187 Okla. 673, 105 P.2d 416 (Okla. 1940), for the proposition that negligent
damages in cases where the project is not finished are speculative and should not be allowed). As
the FERC Order shows, construction and restoration are far from complete in this case. Moreover,
in Trade Winds, the court allowed the admission of evidence relating to tortious damages, in part,
because, if not asserted in that case, because of its posture, the right to seek them in that case would
be lost. In contrast, in this case Midship has conceded that the Defendants can pursue the recovery
of damages for alleged tortious damages, just not in a federal condemnation action, where just
compensation is determined as of the date of take and counterclaims for post-date of take damages
are not allowed. Accordingly, Trade Winds should not guide the Commission’s decision on
Midship’s Motion in Limine.



                                                               Respectfully Submitted


                                                               s/ Thomas Zabel
                                                               Thomas A. Zabel




Page | 2
